EXAMINER’S REASONS FOR ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on 6/29/21 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
	Claims 29 - 47 are allowed.
	The following is an examiner’s statement of reasons for allowance. There is no teaching or suggestion in the art of a video gaming system that comprises a display screen that allows a user to interact with the game via a graphical user interface, wherein the game is configured to detect a user’s selection to deploy troop transport units to at least one selectable region on the display screen. 
	The claims are directed towards organizing, storing, and transmitting information which has been identified by the courts as an abstract idea. However, the claimed gaming system, as amended, yields a specialized device distinguishable from a general purpose computer. More specifically, the claims are drawn towards a gaming system that allows a user to deploy troop transport units toward an enemy defense unit, wherein the game further comprises supplemental fires which redirect the movement of the troop transport units. Prior art gaming systems teach deploying troops or soldiers towards an enemy or target, however, the prior art is silent upon soldiers or troops reacting to a supplement fire and redirecting their movement towards the supplemental fire. This is viewed by the Examiner as an improved system which determines cheating in a dart or target, which adds to the legitimacy of game play. Recitation of such a gaming system is viewed by the Examiner as applying the judicial exception with, or by use of, a particular device and also an improvement of playing a dart game in the technological or gaming field of the legitimacy of game playing. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715